Case 1:18-cv-00823-CFC-JLH Document 291 Filed 07/30/21 Page 1 of 3 PageID #: 26220
                                                                             1313 North Market Street
                                                                                         P.O. Box 951
                                                                           Wilmington, DE 19801- 0951
                                                                                         302 984 6000
                                                                             www.potteranderson.com

                                                                                   Bindu A. Palapura
                                                                            Partner - Attorney at Law
                                                                     bpalapura@potteranderson.com
                                                                           302 984-6092 Direct Phone
                                                                                302 658-1192 Firm Fax
                                        July 30, 2021

      VIA ELECTRONIC FILING
      The Honorable Colm F. Connolly
      United States District Judge
      J. Caleb Boggs Federal Building
      844 N. King Street
      Wilmington, DE 19801-3555

           Re:   Par Pharm., Inc. v. Eagle Pharm., Inc., C.A. No. 18-823;
                 Par Pharm., Inc. v. Amneal Pharm., C.A. No. 18-2032 (Cons.)

  Dear Judge Connolly:

         This firm, together with Kirkland & Ellis LLP, represents Eagle in this matter.
  We write for both Defendants to respectfully request the Court’s consideration of
  this letter in assessing the allegations set forth in Plaintiffs’ Proposed Findings of
  Fact Regarding Validity and Enforceability, that certain of Defendants’ “proposed
  findings of fact violate the Court’s ruling excluding Defendants’ expert Dr. Park
  from testifying about the impurities within lot 788435,” and Defendants are trying
  to “back-door facts into the record that the Court ruled could not come in.” (D.I. 286,
  ¶ 233.) Because Plaintiffs included these allegations only in their responsive
  submissions, Defendants had no opportunity to reply. 1 As discussed below,
  Plaintiffs’ allegations lack merit.

         Background: Defendants contend the Asserted Patents are obvious over Par’s
  Original Vasostrict product, as evidenced by commercial lots, including lot 788435.
  During direct examination of Defendants’ expert Dr. Park, Plaintiffs objected to him
  testifying about lot 788435’s impurities set forth in DTX-360. (Tr. at 399:5–16.)
  Plaintiffs’ counsel conceded DTX-360 should be admitted, but objected to Dr. Park
  testifying about the impurities due to insufficient disclosure in his report. (Tr. at
  413:17–22.) The Court sustained the objection, (Tr. at 410:7–15), but the stability


  1
    After the parties met-and-conferred, Defendants asked whether Plaintiffs would
  raise their objection with the Court and, if so, how. (Ex. A.) Plaintiffs responded
  they were “still reviewing [their] options, but ha[d] made no firm decision as to how
  to proceed….” (Id.) Plaintiffs included the objection in their responsive Proposed
  Findings of Fact without further notice.
Case 1:18-cv-00823-CFC-JLH Document 291 Filed 07/30/21 Page 2 of 3 PageID #: 26221
  The Honorable Colm F. Connolly                                                     Page 2
  July 30, 2021

  data in DTX-360 were admitted without objection (Ct. Exh. 1; Tr. 650:10–52:10).

         Later, Defendants cross-examined Plaintiffs’ expert Dr. Kirsch on the lot
  788435 data in DTX-360, without objection. Using the 12-month data, Defendants
  showed how that document discloses the claimed impurities and an abutting pH of
  the lot over time, again without any objection by Par. (Kirsch Tr. 857:188–62:8.)

         In their Proposed Findings of Fact, Defendants included findings based on Dr.
  Kirsch’s admissions on the 12-month data for lot 788435. (D.I. 288 ¶¶ 107–14.)
  Defendants also included equivalent findings for the 6- and 9-month data found on
  the same page of DTX-360, applying the same analysis. (D.I. 288 ¶¶92–98, 100–
  106.) It is to these latter proposed findings that Plaintiffs object on the basis that they
  had “no supporting testimony at trial” and allegedly violate the Court’s order.

         Plaintiffs’ serious allegations lack merit: Foremost, Plaintiffs misstate the
  Court’s Order. Although the Court sustained Plaintiffs’ objection to Dr. Park’s
  testimony on the basis of the disclosure in Dr. Park’s expert reports, (Tr. at 410:7–
  15), the Court did not rule that “facts” regarding the impurities data for lot 788435
  “could not come in.” (See id.) Indeed, following the ruling, DTX-360, including the
  stability data for lot 788435, were admitted without objection. (Tr. 650:10–52:10.)
  Nor did Plaintiffs object to Defendants’ cross-examination of Dr. Kirsch on those
  impurities data, suggesting Plaintiffs too did not understand the Court’s Order to
  preclude admission of facts regarding lot 788435’s impurities. (See Kirsch Tr.
  857:18–62:8.) To the extent Plaintiffs had any such broader objection, they waived
  it by not objecting during the cross-examination of Dr. Kirsch.2 (See Tr. 305:7–19
  (finding objection waived when not timely raised).)

        Plaintiffs’ argument that the 6- and 9- month data had “no supporting
  testimony at trial,” (D.I. 286, ¶ 233), also has no basis for multiple reasons.

        First, Plaintiffs are wrong that there was “no supporting testimony at trial” for
  the proposed findings. Defendants cross-examined Dr. Kirsch on impurities data at
  12 months, and merely applied the same analysis to the 6- and 9-month data, which
  are presented on the same page of the exhibit. (DTX-360.25.) Particularly in the
  context of a timed trial, there was no need to have cross-examined Dr. Kirsch on
  every single cell of data, when the same analysis applies across multiple time-points.

  2
     Any such objection would have been unavailing. Plaintiffs were on notice of
  Defendants’ invalidity theory, as it was set forth in the Pretrial Order. (D.I. 268, Ex.
  3, ¶¶ 207–08 (asserting obviousness on the basis that “commercial lots of Original
  Vasostrict® were on sale and in public use at pH 3.6 with impurities that satisfied
  or bettered the limitations of the asserted claims of the Patents-in-Suit, including
  at least lots 788442, 788432, 788433, 788435, and 802171”).
Case 1:18-cv-00823-CFC-JLH Document 291 Filed 07/30/21 Page 3 of 3 PageID #: 26222
  The Honorable Colm F. Connolly                                                    Page 3
  July 30, 2021

  In any event, no supporting testimony was needed to read the impurities and pH
  numbers off the page for the other time points. Cf. Wyers v. Master Lock Co., 616
  F.3d 1231, 1242 (Fed. Cir. 2010) (“[E]xpert testimony is not required when the
  references and the invention are easily understandable.”).

         Second, Plaintiffs conflate the Court’s ruling about Dr. Park’s testimony with
  the Court’s separate ruling about which exhibits could be relied on in post-trial
  briefing. In that regard, the Court ruled that “neither side is going to get to talk about
  [documents] unless there was testimony elicited about the subject matter.” (Tr. at
  517:10–21.) But that ruling does not apply here. Testimony about the stability data
  exhibit for lot 788435 was elicited from both parties’ experts—Dr. Park spoke to the
  pH data, consistent with the Court’s order, and Dr. Kirsch spoke to both the pH and
  impurities data for that lot. (Park Tr. 414:9–14; Kirsch Tr. 857:18–61:18.)

          Third, Plaintiffs themselves have proposed findings of fact based on
  information in admitted exhibits that are unsupported by any trial testimony. For
  instance, in their proposed findings of fact, Plaintiffs for the first time identify data
  that purportedly show the Reformulated Vasostrict product could have a longer shelf
  life than Original Vasostrict, even though no witness testified about those data at
  trial. (DTDX Ex. 2 at 235:18–22, 235:24–36:5, 297:9–98:5, 298:8–98:13; DTDX
  Ex. 3 at 87:15–88:5; DTDX Ex. 4 at 154:14–15, 154:17–25, 217:3–17, 217:19–21,
  219:19–24, 220:20–21:7; DTDX Ex. 8 at 181:12–82:12; Kirsch Tr. at 799:20–800:4,
  888:5–17.) And dozens more of Plaintiffs’ proposed findings of fact seek to draw
  inferences from admitted exhibits without citing any supporting testimony. (See,
  e.g., D.I. 284 ¶¶59, 77, 79, 86, 91, 97, 102, 116; D.I. 286 ¶¶214, 228–29, 234, 237,
  340–41, 346–48, 350, 363–65, 374, 382, 388–91, 394, 396, 399, 400, 402, 404, 408,
  410, 437.) Under these circumstances, Plaintiffs’ complaint about two of
  Defendants’ Findings of Fact that are supported by testimony is not well taken.

         For these reasons, Defendants submit that the allegations in ¶ 233 of
  Plaintiffs’ Proposed Findings of Fact Regarding Validity and Enforceability are
  unwarranted, and should be disregarded. Defendants are available to discuss the
  foregoing at any scheduled oral argument or otherwise at the Court’s convenience.

                                                  Respectfully,

                                                  /s/ Bindu A. Palapura

                                                  Bindu A. Palapura
  BAP:nmt/7311907/45185
  Enclosure
  cc: Clerk of the Court (via hand delivery)
        Counsel of Record (via electronic mail)
